DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/3/2018 has/have been considered by the examiner.

Status of Claims
Applicant's submission filed on 12/18/2020 has been entered.
Claims 1-3 and 7-11 and 22 are pending.  
Claims 8 and 10 have been withdrawn.
Claims 4-6, and 12-21 have been canceled.
Claim 1 has been amended.
New claim 22 has been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 2012/0189959 A1) in view of Chu et al. (US 6,398,882 B1). 
Regarding claims 1-3, 7, and 11, Matsuura teaches an aluminum alloy plate (a substrate with at least one surface) comprising carbide (reinforcement) particles (dispersed in the aluminum alloy matrix) at a quantity of no more than 10,000 with a maximum length of 1µm or more [0130] (allowing for any size up to 1 µm) and an anodization thickness of 1µm or more and more preferably 2µm. The particles do not appear and would not be expected to protrude through the anodized surface.
Matsuura does not teach the particles as at least one ceramic material selected from the group consisting of silicon carbide, titanium carbide, boron carbide, silicon nitride, and titanium nitride, a clear volume percent of particles or an average particle size of the carbide reinforcing particles and therefore does not teach a ratio of thickness of the anodized layer to an average particle size of at least 1.3, 1.6, or 3.0.
However, Matsuura teaches carbide particles with a maximum length of 1µm or more [0130] and Chu teaches the presence of carbide particles of elements including Si (silicon carbide) dispersed in a metal matrix (abstract and col 5 lines 56-58) having a particle size of preferably less than 1 µm (col 7 lines 22 -23) in a vol.% of up to 50 vol. % (col 5 line 1) overlapping the instant claimed range of from about 17 vol. % to 25 vol. % to improve formability and high temperature strength of the matrix material (col 1 lines 39-42).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use carbide particles as taught  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 22, Matsuura in view of Chu teaches all of the limitations of claim 1 as set forth above and although Matsuura does not expressly teach the particles prevent the pores from the anodization layer from extending through the substrate, because Matsuura references the pores only as being in the anodization film [0341] and [0494] and because the combined teaching of Matsuura in view of Chu is sufficiently similar to the claimed article, it would be similarly expected to provide the same characteristic.
Claims 1-3, 7, 9, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tarrant et al. (US 2013/0133482 A1) in view of Matsuura et al. (US 2012/0189959 A1) or alternatively Jennings et al (US 2009/0239065 A1). 
Regarding claims 1-3, 7, 11, and 22, Tarrant discloses a compacted mixture of aluminum alloy (matrix) and ceramic (reinforcement) particles (abstract) based on metal carbides, or nitrides including silicon carbide, silicon nitride, and boron carbide, [0015], [0004] with an average particle size of between 0.6 µm and 0.85 µm with a preferred 
Tarrant does not teach the composite as an article with a substrate with an anodized surface.
However, Matsuura teaches an aluminum alloy plate (a substrate with at least one surface) comprising carbide (reinforcement) particles (dispersed in the aluminum alloy matrix) with an anodized surface with an anodization thickness of 1µm or more and more preferably 2µm [0330] and Table 3. Matsuura teaches anodizing the alloy plate provides a porous surface that may be colored [0065]. Alternatively, Jennings teaches 1-2 µm thick anodization layers on aluminum product (a substrate with at least one surface) that provide a thin corrosion resistant layer, surface hardness, colorability and ductility of the metal system with reduced energy costs [0002] and [0027].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the aluminum alloy of Tarrant with carbide particles as a plate with an anodization layer that is 1 µm or greater and preferably at least 2 µm thick as taught by Matsuura or alternatively Jennings to provide a colorable plate as taught by Matsuura or to provide a corrosion resistant, hard, colorable and ductile material.  The article of Tarrant in view of either Matsuura or Jennings would not be expected to have particles that protrude through the anodized surface since the anodized surface is created from anodizing the substrate alloy with the particles.  The resultant article would have at least one surface with an anodized layer of the claimed thickness, exposed and opposing the at least one surface of the substrate preferably having a ratio of thickness of the anodized layer to the average 
Regarding claim 9, Tarrant in view of either Matsuura or Jennings teaches all of the limitations of claim 1 and Tarrant teaches an aluminum alloy with a composition comprising from 3.6 – 4.9 wt. % Cu, 1.2 – 1.8 wt. % Mg, .4 - .9 wt. % Mn and consequently Al within the range of 91.2 wt.% to about 94.7 wt.% (Table 1).


Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered and are persuasive with regards to Housner-Henzel. Therefore the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuura and/or Tarrant as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784